Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/12/2021 has been entered.
As per instant Amendment, Claims 1, 3-5, 7-8, 10-12, 15, 17-18 and 20 have been amended; claims 2, 9, 14 and 16 have been canceled. No new claims have been added.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Ernest Ellenberger (Reg. No. 56,529) on February 25th, onference, Mr. Ernest has agreed and authorized the examiner to amend claim 17. 
Claims
Replacing claim 17 as following:
17. (Currently Amended) The non-transitory computer readable medium of claim [[16]] 15, wherein the operations further comprise: 
in response to determining that the specified hash value corresponding to the requesting application does not match with the known hash value, determining to not issue the digital certificate to the requesting application.
Response to Arguments 
The rejections of claims 1, 8 and 15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn as the claims have been amended.
Applicants’ arguments, see pages 8-10 in Remarks, filed on 02/12/2021, with respect to claims 1-13 and 15-20 are rejected under 35 U.S.C.103 (a) as being unpatentable over Isozaki (US 2014/0052993), in view of Herrmann (US 2006/0143700), in view of Roth (9,680,872) and further in view of Futral (9,152,793) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1, 3-8, 10-13, 15 and 17-20 are allowed in light of the Applicant’s arguments/amendments and in light of the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 3-8, 10-13, 15 and 17-20, the closest prior arts, Isozaki (US 2014/0052993), in view of Herrmann (US 2006/0143700), in view of Roth (9,680,872) and further in view of Futral (9,152,793), alone or in combination fails to anticipate or render obvious the claim invention.  
Isozaki (prior art of record) discloses receiving a request to issue a digital certificate; wherein the request includes a hash value corresponding to an application that has provided the request for the digital; receiving a data structure comprising a plurality of hash values, wherein each of the hash values is associated with a particular application and a particular network domain and determining whether the hash value corresponding to the application matches with a known hash value from the plurality of hash values.
Herrmann (prior art of record) discloses wherein in response to determining that the hash value corresponding to the application matches with the known hash value, and the network domain of the application matches with the known network domain; issuing, by a processing device of a digital certificate manager, the digital certificate to the application.
Roth (prior art of record) discloses wherein a cryptographic module may generate one or more hash values (referred to also as "hashes") of the application such as by, for 
Futral (prior art of record) discloses wherein the receiving an indication of a subsequent hash value of the application, the subsequent hash value being received when execution code of the application has been updated; and storing the subsequent hash value at the digital certificate manager.
However, none of over Isozaki, Herrmann, Roth and Futral teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 8 and 15.  For example, none of the cited prior art teaches or suggest the steps of receiving a request to issue a digital certificate, wherein the request includes a specified hash value generated from execution code of a requesting application and an identification of a network domain of the requesting application; receiving at least one data structure comprising a plurality of hash values, wherein each of the hash values is associated with a particular application and a particular network domain, wherein the hash value associated with each particular application is generated from execution code of the corresponding particular application; determining whether the specified hash value corresponding to the requesting application matches with a known hash value associated with one of the particular applications to determine whether the execution code of the requesting application has changes as compared to execution code of the one of the particular applications; determining that the specified hash value corresponding to the requesting application matches with the known hash value and the network domain of the requesting application matches with the known network domain and issuing, the digital certificate to the requesting application. 

Claims 3-7, 10-13 and 17-20 are directly or indirectly dependent upon claims 1, 8 and 15 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495    

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495